UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7208



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNY LEE BROWN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-01-6; CA-03-182)


Submitted:   February 23, 2006              Decided:   March 1, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Lee Brown, Appellant Pro Se. Zelda Elizabeth Wesley, OFFICE
OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Johnny Lee Brown seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and denying

relief on his 28 U.S.C. § 2255 (2000) motion and his 28 U.S.C.

§ 2241 (2000) petition which the court construed under § 2255.              An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a    circuit   justice    or   judge   issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).            A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims   is    debatable     and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Brown has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED


                                    - 2 -